Case 1:20-cv-21913-UU Document 19 Entered on FLSD Docket 06/19/2020 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.20-21913-C1V-UN GARO

  JOSE PADILLA,
                Plaintiffts),


 GULF COAST COLLECTION BUREAU , lNC.,
                Defendantts).

                           SCHEDULING ORDER FOR PRETRIAL
                               C O N FER EN CE A N D TR IA L

        TH IS CA U SE issetforPretrialConference at10:00 A .M .on NOVEM BER 20,2020 in

 theCourthouseBuilding,400N orth M iam iAvenue, Courtroom 12-4,M iam i,Florida33128. The

 partiesshallbepreparedtoarguethemeritsofanypendingmotionts)atthePretrialConference      .



        Settlementnegotiationsshallnotjustifyanyfailurebythepartiestoconductdiscovery The
                                                                                     .



 parties shalladhere to the follow ing tim e schedule:

                                       TIM E SC H ED U LE

  Cut-offdateforadding partiesoramending pleadings              JULY 17,2020
  A11discovery mustbe completed by                              SEPTEM BER 18,2020
  A1lmotionsincludingsummaryjudgmentmotions,motions    O CTOBER 9,2020
  relatedtosummaryjudgmentmotionsandDaubertmotions,and
  motionsrelated to trialevidence mustbe filed by
  JointPretrialStipulation,Jury InstructionsorProposed          O C TO BER 23,2020
  FindingsofFactand Conclusion ofLaw mustbetiledby


 ALL EXPERT DISCOVERY M UST BE CO M PLETED BY THE DISCOVERY CUT- O FF.
 TH EREFO R E, TH E PAR TIES M U ST A G R EE U PO N A SCH ED ULE FO R EX PER T
 D ISC LO SUR ES A N D D E PO SITIO N S W H IC H W IL L FA C ILITA TE TH EIR
 CO M PLETIO N BY TH A T DA TE.TH E PLA IN TIFF SH A LL FIL E TH E SC H EDU LE W ITH
 TH E CO U RT W IT H IN 30 D AY S O F TH E ISSU A N CE O F TH IS O RD ER . TH E C O NT ENT
 OF THE EXPERT DISCLOSURES M UST CONFORM TO THE REQUIREM ENTS OF
Case 1:20-cv-21913-UU Document 19 Entered on FLSD Docket 06/19/2020 Page 2 of 5



 FEDER AL R U LE O F CIVIL PR O CED U R E 26.

 THE TIM E SCH EDULE CONTAINED IN THIS ORDER M AY NOT BE M ODIFIED
 ABSENT PRIOR ORDER OF THE CO URT. IN THE EVENT TH E COURT GM NTS A
 CONTINUANCE O F THE ORIGINALLY SCHEDULED TRIAL DATE , A LL O TH ER
 DA TES,IN CLU DIN G TH E PM TW A L CO NFEM N CE DA TE ,SH ALL M M AIN IN FU LL
 FORCE AND EFFECT UNLESS THE COURT STATES O THERW ISE IN W RITING .

        To theextentthisOrderconflictswith the LocalRules, this order supersedes them . Each

 attorney and each self-represented party is charged with the duty ofcom plying with thisOrder.

 Failureto comply with thetimeschedulemay resultin dismissalorothersanctions. Thepartiesare

 precludedfrom filingunilateralpretrialstipulations'
                                                   , anypart
                                                           ycausing unilateralpre-trialstipulations

 to be filed willberequired to show causewhy sanctionsshould notbeim posed.

        Exhibits must be pre-marked and exchanged prior to execution of the Joint Pretrial

 Stipulation. Each exhibitshould be m arked with a stickeridentifying the case number, exhibit

 number,and party offering the exhibit.

        The JointPretrialStipulation shallinclude a num bered list oftrialexhibits, other than

 impeachmentexhibits,withobjections,ifany,toeachexhibit,includingthebasisforobjectionsas
 providedinLocalRule16.1(E)(9).Thelistofexhibitsmustlistindividualexhibitsorindividual

 compositeexhibitsandmustincludeacolumnrenectingtheopposingparty'sobjections.The
 C ourtrequires use of the form attached hereto as exhibitdiA .''The Iistof exhibits also shall

 identify thosew hich theparty expectsto offer and those w hich the party m ay offer ifthe need

 arises.ThefailureofapartytoobjecttotheexhibitslistedinthePretrialStipulationshallconstitute
 awaiverofanyobjections,includingobjectionsunderRules402and 403oftheFederalRulesof
 Evidence.

       TheJointPretrialStipulationalsoshallincludeanum beredlistoftrialwitnesses, w ith their


                                                2
Case 1:20-cv-21913-UU Document 19 Entered on FLSD Docket 06/19/2020 Page 3 of 5



 addresses,separatelyidentifyingthosewhom thepartyexpectstopresent,thosewhom thepartymay

 calliftheneed arises,and thosewho willtestify asexperts. Impeachm entwitnessesneed notbe

 listed.W itnesseswhosetestim onyisexpected to bepresented by deposition shallbesodesignated

 on thewitnesslists.No laterthan thedateofthePretrialStipulation, the party offering adeposition

 shallfilewiththeCourtdesignationsofthepagesand linesofdeposition testimonytobeofferedat

 trial,togetherwith theopposingparty'scross-designationsand objectionstotheoffering party's
 designations,andtheoffering party'sobjectionsto cross-designations.Any partythatintendsto
 presenttestimonybydepositionshallcontacttheCourtroom Deputyat(305)523-5555toobtainthe
 fonn thatthe attorneysm ustuse fordeposition designations, cross-designationsandobjections.

        Thepartiesalsomustsubm itJointStipulatedProposedluryInstructionsandalointproposed

 VerdictForm concurrently with submission ofthePretrialStipulation.

        YOU ARE HEREBY NOTIFIED thatthe above-styled cause issetforTRIAL duringthe

 tw o-w eek period com m encing DE CEM BER 14,2020, at9:00 a.m .,beforetheHonorableUrsula

 Ungaro.Counselshallreportto aCallofthetrialcalendarat1:00 p-m .on DECEM BER 9,2020,

 foratwo-weektrialcalendar.Atthistim e, each casewillbeassignedanum berfortrial. A l1cases

 willremainon thecalendaruntiltriedoruntilfurthernoticeisreceived by counselfrom theCourt.

       lfthiscase isto betried byjury,the partiesmustsubmitproposed voirdire questions
 necessarytobringoutinfonnationotherthantheidentityorexperienceofprospectivejurorsnolater
 than the CalendarCall.

       W ITH R EGA RD TO SETTLEM EN T , ifacase issettled,counselare directed to inform the

 Courtpromptlyat(305)523-5550andtosubmitanappropriateOrderforDismissal, pursuantto Fed.
 R.Civ.P.41(a)(1).SuchanOrdermustbefiled within five(5)daysofnotificationtotheCourt          .




                                              3
Case 1:20-cv-21913-UU Document 19 Entered on FLSD Docket 06/19/2020 Page 4 of 5



            YOU ARE HEREBY REOUIRED TO FILE,within ninety (90)daysthisOrder, an
  Interim JointStatusReportanswering the following questions:

        Havea11the defendantsbeen served and answeredthecomplaint? lfnot, statethereasonts)

  forthefailureto do so.

            Ifthisisa classaction,hasamotion forclasscertification been filed? Ifso, whatis its

  status?

            Ifdiscovery isnotclosed,whatistheparties'agreed upon plan forthecom pletion of

 discovery by the deadline,including butnotlim ited to the exchangeofa1lrelevantelectronically

 stored inform ation?

 4.     Arethere anym otionspending?Ifso,indicatethe statusof each motion separately.

        HavethepartiesfiledtheirNoticeofSelection ofM ediatorasrequiredbytheCourt'sOrder

 ofReferralto M ediator?

        Havethepartiesagreedto aplace,dateand timeform ediation and hasthelead attorney for

 theplaintiffts) completcdtheform OrderSchedulingMediationandsubmittedittotheCourt?If
 not,statethereasonts)forthefailuretodoso.
        Havethepartiesengagedininformalsettlem entnegotiations?lfso, explaintheextentofthe

 negotiations.Ifnot,explainthereasonts)forthefailuretodoso.
 8.     Ifthecase islessthan five daysto try, havetheparties conferred and have they agreed to

 trialbeforeaU.S.M agistrateJudge, w herein a date certain fortrialm ay be given?

        A bsentleave ofthe Court,thepartiesshallcom m unicate w ith the Courtsolely by m otion or

 noticefled with theClerk ofCourtand appropriately served on theotherparties. A ny party w ho,

 w ithoutreceiving leave ofCourt, m ailscorrespondence directly to the Courtw illbe considered in


                                                 4
Case 1:20-cv-21913-UU Document 19 Entered on FLSD Docket 06/19/2020 Page 5 of 5



 contemptofthisOrder.

        DISCOVERY DISPUTES:In casesassigned to M agistrateJudge O'Sullivan, M agistrate

 JudgeO 'Sullivan holdsaregulardiscovery calendar. In the eventthe case is assigned to Judge

 O 'Sullivan,nowritten discovery m otions,including m otionsto com pel, forprotectiveorder,

 or related m otions for sanctions shallbe filed unlessM agistrate Judge O 'Sullivan so directs

 at his discovery calendar. Counselmust actually confer in a genuine effortto resolve their

 discoverydisputesbeforenoticingthedisputeforJudgeO'Sullivan'sdiscoverycalendar. TheCourt

 m ay im pose sanctions,m onetary ofotherw ise, ifitdeterminesdiscovery isbeing improperlysought

 orbeing withheld in bad faith.1f,afterconfening, thepartiesareunabletoresolvetheirdiscovery

 disputewithoutCourtintervention, they shallnotfile w ritten m otions. Rather,theûimovingparty''

 shallcontactthechambersofM agistrateJudgeO'Sullivanat(305)523-5920andplacethematter
 onthenextavailablediscovery calendar.

       DISCOVERY DISPUTES IN ALL OTH ER CASES:Thepartiesshallcomply with the

 Federal Rules of Civil Procedure and the Local Rules for the Southern District of Florida,

 particularlyRules7.1(a)(3)and26.1.
       Dox E and OR DER ED atM iam i,Florida,this
                          -
                                                     -
                                                         /? dayofJune2020.
                                                             -            ,




                                                   UR SU LA UN G A RO
                                                   UN ITED STA TES D ISTY CT JU D GE
 cc:A l1CounselofRecord




                                              5
